Citation Nr: 1115203	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as due to service-connected right foot disability.

2.  Entitlement to a compensable disability rating for a right foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service connection for a back disability, the Veteran has reported that he injured his back during active service.  The Board notes that the Veteran was involved in an accident during active service where he fell off the back of a truck, had his legs run over by a trailer being pulled by the truck, and then was dragged approximately 10 feet.  Additionally, the Veteran reported that he also believes his back disability to be a result of the shoes, marching, and other military activities required of him while in active service.  

The Board notes that at his November 2006 VA examination, the Veteran was found to have an antalgic gait as a result of his right foot disability.  In a February 2011 statement from the Veteran's representative, the Veteran's representative asserted that the Veteran's back disability could have been caused or chronically worsened by his service-connected right foot disability, to presumably include the antalgic gait noted on the November 2006 VA examination. 

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

In light of the fact that the Veteran sustained a traumatic injury in active service and the post-service medical evidence showing him to have an antalgic gait resulting from his service-connected right foot disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability, to include whether it was caused or chronically worsened by his service-connected right foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's right foot disability, the Board notes that the Veteran was last afforded a VA examination in November 2006.  A review of the examination report shows that the Veteran reported experiencing constant pain that traveled up and down his right foot.  He described the pain as achy and said that it was an 8 of 10 in intensity.  He reported that the right foot pain could occur while he was at rest, walking, and/or standing.  However, the examiner reported that there was no pain on motion or limitations caused by the Veteran's right foot disability.  The Board notes that the information reported by the examiner is inconsistent with the reports of constant pain from the Veteran.  

Additionally, in a February 2011 statement, the Veteran's representative noted that the Veteran's right foot disability appeared to be one that worsened over time and so, the November 2006 examination report could not be relied upon to discern the current level of all impairment resulting from the Veteran's service-connected right foot disability.

For these reasons, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected right foot disability.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present back disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected right foot disability.

The supporting rationale for all opinions expressed must be provided.

4. The examiner should be afforded a VA examination of his right foot by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service connected right foot disability.  The claim file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected right foot disability on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

5. The RO or the AMC should undertake any other development it determines to be warranted.  

6. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

